FILED
                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA                                     AUG 28 2009
                                                                                              Clerk, U.S. District and
     JEROME JULIUS BROWN, SR.,                                                                     Bankruptcy Courts

                      Plaintiff,

              v.                                              Civil Action No.         09 1639
     BARADEL, KOSMERI & NOLAN, et al.,

                      Defendants.

                                         MEMORANDUM OPINION

             This matter comes before the Court on plaintiffs application to proceed in forma pauperis

     and pro se complaint. The Court will grant the application and dismiss the complaint.

             Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

     and plain statement of the grounds upon which the court's jurisdiction depends, a short and plain

     statement showing that the pleader is entitled to relief, and a demand for judgment for the relief

     the pleader seeks to obtain. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of Rule

     8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

     responsive answer, to prepare an adequate defense and to detennine whether the doctrine of res

     judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 CD.D.C. 1977).

             Plaintiffs complaint fails to accomplish the basic purpose of Rule 8(a). It purports to be

     a petition for a writ, but it is unclear from the pleading the relief plaintiff is seeking.

     Accordingly, the complaint will be dismissed without prejudice for failure to comply with Fed.

     R. Civ. P. 8(a). An Order consistent with this Memorandum Opinion will be issued separately on

     this date.


                                                     United States District Judge
     DATE: